Case: 21-20036     Document: 00516250097         Page: 1     Date Filed: 03/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 23, 2022
                                  No. 21-20036
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sandra Michelle Alfonso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-259-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Sandra Michelle Alfonso pleaded guilty to conspiracy to possess with
   intent to distribute 50 grams or more of methamphetamine, in violation of 21
   U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A). She appeals the district court’s
   finding that she was accountable for 4.5 kilograms or more of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20036      Document: 00516250097           Page: 2     Date Filed: 03/23/2022




                                     No. 21-20036


   methamphetamine (actual), resulting in a base offense level of 38 under
   U.S.S.G. § 2D1.1(c)(1).       Alfonso contends that the Houston Police
   Department (HPD) did not use a calibrated scale to weigh the 12 packages of
   methamphetamine recovered from her car, that the HPD did not thoroughly
   examine the packages to make sure they did not contain other objects, and
   that the actual weight of the methamphetamine was uncertain because it was
   weighed with its packaging.
          We apply the clearly erroneous standard of review to the district
   court’s factual determination regarding the quantity of drugs used to
   establish the defendant’s base offense level. United States v. Dinh, 920 F.3d
   307, 310 (5th Cir. 2019). We will not find clear error when “the district
   court’s finding is plausible in light of the record as a whole.” United States v.
   Rico, 864 F.3d 381, 383 (5th Cir. 2017).
          A presentence report (PSR) generally bears sufficient indicia of
   reliability to be considered by the sentencing judge in making factual
   determinations. United States v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014).
   A “district court may properly find sufficient reliability on a [PSR] which is
   based on the results of a police investigation.” United States v. Vela, 927 F.2d
   197, 201 (5th Cir. 1991). If the PSR bears sufficient indicia of reliability, then
   the defendant has the burden of showing that the PSR is inaccurate. United
   States v. Zuniga, 720 F.3d 587, 591 (5th Cir. 2013). If the defendant fails to
   produce sufficient rebuttal evidence, a sentencing court may properly rely on
   the PSR and adopt the factual findings contained therein as its own. United
   States v. Alaniz, 726 F.3d 586, 619 (5th Cir. 2013).
          The PSR in this case was based on a review of the relevant police
   records and an interview with the lead agent, giving it sufficient indicia of
   reliability. See Vela, 927 F.2d at 201. Alfonso failed to provide any rebuttal
   evidence to support her objections that the scale used to weigh the packages




                                           2
Case: 21-20036        Document: 00516250097           Page: 3   Date Filed: 03/23/2022




                                       No. 21-20036


   may have been faulty or that the methamphetamine, which weighed 6.12
   kilograms including the packaging, would have weighed less than 4.5
   kilograms had it been weighed without the packaging.               Her “[m]ere
   objections” to the facts in the PSR did not “suffice as competent rebuttal
   evidence.” Alaniz, 726 F.3d at 619 (internal quotation marks and citation
   omitted). Regarding her contention that the HPD did not thoroughly
   examine each package, the district court is explicitly permitted “to
   extrapolate the nature and quantity of drugs involved in an offense based on
   lab reports that tested only a sample of the overall quantity.” Dinh, 920 F.3d
   at 313.
             Additionally, the district court’s finding that Alfonso was transporting
   more than 4.5 kilograms of methamphetamine was supported by information
   from a confidential source, who informed the HPD that the original drug deal
   was for 6 kilograms of methamphetamine. Though this information was not
   provided to Alfonso until the PSR addendum was issued, the district court
   was permitted to rely on it, as defendants do not have a right to confrontation
   at sentencing. See Dinh, 920 F.3d at 312. Alfonso’s allegation of a due
   process violation is also unfounded, as the PSR addendum was issued 38 days
   prior to sentencing. See Fed. R. Crim. P. 32(g); cf. United States v.
   Johnson, 956 F.3d 740, 744 (5th Cir. 2020). Accordingly, the district court’s
   finding that Alfonso was accountable for 4.5 kilograms or more of
   methamphetamine is not clearly erroneous. See Rico, 864 F.3d at 383.
             For these reasons, the judgment of the district is AFFIRMED.




                                            3